

115 HRES 498 IH: Honoring the lives of Lance Corporal Ruben Velasco of West Covina, California, Corporal Nathaniel Ordway of Wichita, Kansas, and Captain Benjamin Cross of Bethel, Maine, who perished on August 5, 2017, during military operations off the coast of Australia.
U.S. House of Representatives
2017-08-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 498IN THE HOUSE OF REPRESENTATIVESAugust 29, 2017Mrs. Napolitano (for herself, Mr. Estes of Kansas, and Mr. Poliquin) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONHonoring the lives of Lance Corporal Ruben Velasco of West Covina, California, Corporal Nathaniel
			 Ordway of Wichita, Kansas, and Captain Benjamin Cross of Bethel, Maine,
			 who perished on August 5, 2017, during military operations off the coast
			 of Australia.
	
 Whereas Lance Corporal Ruben Velasco was born on July 31, 1998, in West Covina, California; Whereas Lance Corporal Velasco attended schools in the San Gabriel Valley of California and graduated from West Covina High School in 2016;
 Whereas Lance Corporal Velasco played on the football and track and field teams in high school and was known as a great teammate, leader, and competitor;
 Whereas Lance Corporal Velasco was beloved by his friends and family for his sense of humor, his never ending smile, his kindness, and his ability to make friends with everyone;
 Whereas Lance Corporal Velasco was selected to assess into the Marine Corps and could not have been more excited, discussing extensively with his family and friends his pride in becoming a Marine to serve the United States;
 Whereas Lance Corporal Velasco completed basic training to earn his Eagle, Globe, and Anchor, matriculated into infantryman training, and upon graduation was assigned to Battery G, Battalion Landing Team, 3rd Battalion, 5th Marines (BLT 3/5);
 Whereas Lance Corporal Velasco was deployed in support of the 31st Marine Expeditionary Unit and was decorated with the National Defense Service Medal and the Global War on Terrorism Service Medal;
 Whereas Corporal Nathaniel Ordway was born on February 8, 1996, in Wichita, Kansas; Whereas Corporal Ordway grew up in Wichita and attended Wichita Heights High School, where he was a member of the Junior Reserve Officer Training Corps;
 Whereas Corporal Ordway was an accomplished practitioner of Taekwondo, achieving the level of black belt;
 Whereas Corporal Ordway is remembered as a person with a smile on his face, the guy who made everyone laugh, the guy who loved everyone, and a Marine who made his family very proud;
 Whereas Corporal Ordway was selected to assess into the Marine Corps after high school, having always wanted to serve in a way that protected his family, his community and his country;
 Whereas Corporal Ordway completed basic training to earn his Eagle, Globe, and Anchor, advanced to a Crew Chief, and was assigned to Marine Medium Tiltrotor Squadron 265 (VMM–265);
 Whereas Corporal Ordway was decorated with the National Defense Service Medal, Sea Service Deployment Ribbon, and the Global War on Terrorism Service Medal;
 Whereas Captain Benjamin Cross spent most of his childhood in Bethel, Maine, where he graduated from Telstar Regional High School;
 Whereas Captain Cross excelled in high school as a scholar and athlete, including being student president of his graduating class and receiving a Reserve Officer Training Corps scholarship from the Navy;
 Whereas Captain Cross was an outstanding cadet at the Virginia Military Institute and graduated with an economics and business degree;
 Whereas Captain Cross is remembered by family and friends for his caring, compassion, magnetic personality, his love to fly, and the pride he had in being a Marine;
 Whereas Captain Cross earned his commission into the Marine Corps, advanced through flight school, and was assigned to Marine Medium Tiltrotor Squadron 265 (VMM–265);
 Whereas Captain Cross was decorated with the National Defense Service Medal and the Global War on Terrorism Service Medal;
 Whereas, on the evening of August 5, 2017, Lance Corporal Velasco, Corporal Ordway, Captain Cross, and 23 other members of the Armed Forces, were conducting regularly scheduled operations aboard an MV–22B Osprey assigned to Marine Medium Tiltrotor Squadron 265 (VMM–265) in support of the 31st Marine Expeditionary Unit off the coast of the Shoalwater Bay Training Area, Queensland, Australia;
 Whereas the MV–22B Osprey was involved in a mishap and entered the water 18 miles off the coast; Whereas courageous search and rescue efforts ensured the safe rescue of 23 personnel aboard the downed aircraft; and
 Whereas Lance Corporal Velasco, Corporal Ordway, and Captain Cross made the ultimate sacrifice defending the United States with honor: Now, therefore, be it
	
 That the House of Representatives— (1)extends its deepest sympathies to the families and friends of fallen Marines Lance Corporal Ruben Velasco of West Covina, California, Corporal Nathaniel Ordway of Wichita, Kansas, and Captain Benjamin Cross of Bethel, Maine, in their bereavement;
 (2)honors the courage and character of these brave Marines for protecting the United States and defending the freedom of all Americans; and
 (3)encourages the people of the United States to remember the sacrifices of Lance Corporal Velasco, Corporal Ordway, and Captain Cross and pray for them and their families.
			